 Case 4:17-cr-00252-LGW-CLR Document 68 Filed 04/24/20 Page 1 of 2




           In the United States District Court
           for the Southern District of Georgia
                    Savannah Division
UNITED STATES OF AMERICA,


     v.                                                 CR 417-252

FLOYD WILLIAMS,

     Defendant.


                                      ORDER

     Before the Court is Defendant Floyd Williams’ “Motion for a

Federal   Investigation      into     Embezzlement,      Identity     Theft    and

Unauthorized Confiscation.”         Dkt. No. 66.

     In April 2018, pursuant to a written plea agreement, Williams

pleaded   guilty   to    possession    of     cocaine   base   with   intent    to

distribute, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).

Dkt. Nos. 48, 49.       In September 2018, the Court sentenced Williams

to fifty-two months’ imprisonment with the Bureau of Prisons,

followed by three years’ supervised release.              Dkt. No. 58.

     Williams has now filed a motion, seemingly unrelated to his

conviction and sentence, wherein he alleges that an unidentified

person or entity has both stolen money from his bank accounts and

stolen his identity, and he requests the Court order a criminal

investigation.
 Case 4:17-cr-00252-LGW-CLR Document 68 Filed 04/24/20 Page 2 of 2



     While the Court is sympathetic to Williams’ plight, he cites

no authority which would permit the Court to grant the requested

relief.   Moreover, it appears Williams is capable of reporting the

alleged crimes to the proper authorities.       Accordingly, Williams’

motion for the Court to order an investigation into the alleged

criminal activity is DENIED.

     SO ORDERED, this 24th day of April, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   2
